Oculus Inc. 1ypress Creek Road, Suite 300 Ft. Lauderdale, FL 33309 November 10, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Oculus Inc. (the “Company) Registration Statement on Form S-1 File No. 333-198068 (the “Registration Statement”) Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, the undersigned respectfully requests that the effective date for the Registration Statement referred to above be accelerated so that it will be declared effective at 2:00 pm on Wednesday, November 12, 2014, or as soon thereafter as is practicable. There have been no material adverse developments in the Company’s financial condition and/or results of operations since July 31, 2014. The Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declares the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Oculus Inc. By: /s/ Leon Henry Name: Leon Henry Title: President, Chief Executive Officer, Chief Financial Officer and Director
